EXHIBIT 13.2 Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2011 2010 2011 2010 Revenues Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest expense of joint ventures 11 15 27 31 Interest income and other (23 ) 18 (56 ) (6 ) Income before Income Taxes Income Taxes Expense Current 38 (198 ) ) Future 93 62 Net Income Net Income Attributable to Non-Controlling Interests 23 17 53 42 Net Income Attributable to Controlling Interests Preferred Share Dividends 5 5 11 11 Net Income Attributable to Common Shares See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [35 SECOND QUARTER REPORT 2011 Consolidated Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2011 2010 2011 2010 Net Income Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) ) ) 80 Change in gains and losses on financial derivatives to hedge the net investments in foreign operations(2) 23 ) 72 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) 18 (5 ) 62 (6 ) Other Comprehensive (Loss)/Income ) 99 ) ) Comprehensive Income Comprehensive Income Attributable to Non-Controlling Interests 28 15 61 39 Comprehensive Income Attributable to Controlling Interests Preferred Share Dividends 5 5 11 11 Comprehensive Income Attributable to Common Shares Net of income tax expense of $11 million and $40 million for the three and six months ended June 30, 2011, respectively (2010 – recovery of $45 million and $15 million, respectively). Net of income tax expense of $8 million and $27 million for the three and six months ended June 30, 2011, respectively (2010 – recovery of $34 million and $8 million, respectively). Net of income tax recovery of $21 million and $39 million for the three and six months ended June 30, 2011, respectively (2010 – recovery of $27 million and $84 million, respectively). Net of income tax expense of $10 million and $34 million for the three and six months ended June 30, 2011, respectively (2010 – expense of $16 million and $17 million, respectively). See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [36 SECOND QUARTER REPORT 2011 Consolidated Cash Flows (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2011 2010 Cash Generated From Operations Net income Depreciation and amortization Future income taxes 93 Employee future benefits funding less than/ (in excess of) expense 3 ) (8 ) ) Other 18 24 39 82 Decrease/(increase) in operating working capital 26 ) ) Net cash provided by operations Investing Activities Capital expenditures ) Deferred amounts and other 5 8 10 ) Net cash used in investing activities ) Financing Activities Dividends on common and preferred shares ) Advances from parent 15 Distributions paid to non-controlling interests ) Notes payable repaid, net ) ) ) (9 ) Long-term debt issued, net of issue costs Reduction of long-term debt ) Long-term debt of joint ventures issued 31 70 31 78 Reduction of long-term debt of joint ventures ) Common shares issued - - Partnership units of subsidiary issued, net of issue costs - - Net cash (used in)/provided by financing activities ) ) Effect of Foreign Exchange Rate Changes onCash and Cash Equivalents (3 ) 33 ) 16 (Decrease)/Increase in Cash and Cash Equivalents ) ) Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period Supplementary Cash Flow Information Income taxes (refunded)/paid, including refunds ) 39 40 43 Interest paid See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [37 SECOND QUARTER REPORT 2011 Consolidated Balance Sheet (unaudited) (millions of dollars) June 30, 2011 December 31, 2010 ASSETS Current Assets Cash and cash equivalents Accounts receivable Due from TransCanada Corporation Inventories Other Plant, Property and Equipment Goodwill Regulatory Assets Intangibles and Other Assets LIABILITIES Current Liabilities Notes payable Accounts payable Accrued interest Current portion of long-term debt Current portion of long-term debt of joint ventures 65 Due to TransCanada Corporation Regulatory Liabilities Deferred Amounts Future Income Taxes Long-Term Debt Long-Term Debt of Joint Ventures Junior Subordinated Notes EQUITY Controlling interests Non-controlling interests See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [38 SECOND QUARTER REPORT 2011 Consolidated Accumulated Other Comprehensive (Loss)/Income Currency Cash Flow (unaudited) Translation Hedges (millions of dollars) Adjustments and Other Total Balance at December 31, 2010 (683 ) (194 ) (877 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (128 ) - (128 ) Change in gains and losses on financial derivatives to hedge the net investments in foreign operations(2) 72 - 72 Change in gains and losses on derivative instruments designated as cash flow hedges(3) - (95 ) (95 ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - 57 57 Balance at June 30, 2011 (739 ) (232 ) (971 ) Balance at December 31, 2009 (592 ) (40 ) (632 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 80 - 80 Change in gains and losses on financial derivatives to hedge thenet investments in foreign operations(2) (20 ) - (20 ) Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - (121 ) (121 ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (2 ) (2 ) Balance at June 30, 2010 (532 ) (163 ) (695 ) Net of income tax expense of $40 million for the six months ended June 30, 2011 (2010 – recovery of $15 million). Net of income tax expense of $27 million for the six months ended June 30, 2011 (2010 – recovery of $8 million). Net of income tax recovery of $39 million for the six months ended June 30, 2011 (2010 – recovery of $84 million). Net of income tax expense of $34 million for the six months ended June 30, 2011 (2010 – expense of $17 million). Losses related to cash flow hedges reported in Accumulated Other Comprehensive (Loss)/Income and expected to be reclassified to Net Income in the next 12 months are estimated to be $103 million ($68 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [39 SECOND QUARTER REPORT 2011 Consolidated Equity (unaudited) Six months ended June 30 (millions of dollars) Common Shares Balance at beginning of period Proceeds from common shares issued - Balance at end of period Preferred Shares Balance at beginning and end of period Contributed Surplus Balance at beginning of period Dilution gain from PipeLines LP units issued 30 - Other 1 4 Balance at end of period Retained Earnings Balance at beginning of period Net income attributable to controlling interests Common share dividends ) ) Preferred share dividends ) ) Balance at end of period Accumulated Other Comprehensive (Loss)/Income Balance at beginning of period ) ) Other comprehensive (loss)/income ) ) Balance at end of period ) ) Equity Attributable to Controlling Interests Equity Attributable to Non-Controlling Interests Balance at beginning of period Net income attributable to non-controlling interests PipeLines LP 49 39 Portland 4 3 Other comprehensive income/(loss) attributable to non-controlling interests 8 (3 ) Sale of PipeLines LP units Proceeds, net of issue costs - Decrease in TCPL’s ownership ) - Distributions to non-controlling interests ) ) Other ) 17 Balance at end of period Total Equity See accompanying notes to the consolidated financial statements. TRANSCANADA PIPELINES LIMITED [40 SECOND QUARTER REPORT 2011 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP) as defined in Part V of the Canadian Institute of Chartered Accountants (CICA) Handbook, which is discussed further in Note 2. The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2010. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2010 audited Consolidated Financial Statements included in TCPL’s 2010 Annual Report. Unless otherwise indicated, “TCPL” or“the Company“ includes TransCanada PipeLines Limited and its subsidiaries. Capitalized and abbreviated terms that are used but not otherwise defined herein are identified in the Glossary of Terms contained in TCPL’s 2010 Annual Report. Amounts are stated in Canadian dollars unless otherwise indicated. In Natural Gas Pipelines, which consists primarily of the Company's investments in regulated natural gas pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput volumes on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Oil Pipelines, which consists of the Company’s investment in the Keystone crude oil pipeline, annual revenues are based on contracted crude oil transportation and uncommitted spot transportation. Quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from planned and unplanned outages, and changes in the amount of spot volumes transported and the associated rate charged. Spot volumes transported are affected by customer demand, market pricing, planned and unplanned outages of refineries, terminals and pipeline facilities, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, capacity payments, planned and unplanned plant outages, acquisitions and divestitures, certain fair value adjustments and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the Company’s significant accounting policies. TRANSCANADA PIPELINES LIMITED [41 SECOND QUARTER REPORT 2011 2. Changes in Accounting Policies Changes in Accounting Policies for 2011 Business Combinations, Consolidated Financial Statements and Non-Controlling Interests Effective January 1, 2011, the Company adopted CICA Handbook Section 1582 “Business Combinations”, which is effective for business combinations with an acquisition date after January 1, 2011. This standard was amended to require additional use of fair value measurements, recognition of additional assets and liabilities, and increased disclosure. Adopting the standard is expected to have a significant impact on the way the Company accounts for future business combinations. Entities adopting Section 1582 were also required to adopt CICA Handbook Sections 1601 “Consolidated Financial Statements” and 1602 “Non-Controlling Interests”. Sections 1601 and 1602 require Non-Controlling Interests to be presented as part ofEquity on the balance sheet. In addition, the income statement of the controlling parent now includes 100 per cent of the subsidiary’s results and presents the allocation of income between the controlling and non-controlling interests. Changes resulting from the adoption of Section 1582 were applied prospectively and changes resulting from the adoption of Sections 1601 and 1602 were applied retrospectively. Future Accounting Changes U.S. GAAP/International Financial Reporting Standards The CICA’s Accounting Standards Board (AcSB) previously announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. In accordance with GAAP, TCPL follows specific accounting policies unique to a rate-regulated business. These rate-regulated accounting (RRA) standards allow the timing of recognition of certain revenues and expenses to differ from the timing that may otherwise be expected in a non-rate-regulated business under GAAP in order to appropriately reflect the economic impact of regulators' decisions regarding the Company's revenues and tolls. The IASB has concluded that the development of RRA under IFRS requires further analysis and has removed the RRA project from its current agenda.TCPL does not expect a final RRA standard under IFRS to be effective in the foreseeable future. In October 2010, the AcSB and the Canadian Securities Administrators amended their policies applicable to Canadian publicly accountable enterprises that use RRA in order to permit these entities to defer the adoption of IFRS for one year. TCPL deferred its adoption and accordingly will continue to prepare its consolidated financial statements in 2011 in accordance with Canadian GAAP, as defined by Part V of the CICA Handbook, in order to continue using RRA. As a registrant with the U.S. Securities and Exchange Commission, TCPL prepares and files a “Reconciliation to United States GAAP” and has the option to prepare and file its consolidated financial statements using U.S. GAAP. As a result of the developments noted above, the Company’s Board of Directors has approved the adoption of U.S. GAAP effective January 1, 2012. The accounting policies and financial impact of TCPL adopting U.S. GAAP are consistent with that currently reported in the “Reconciliation to United States GAAP” and, as a result, significant changes to existing systems and processes are not required to implement U.S. GAAP as the Company’s primary accounting standard. TRANSCANADA PIPELINES LIMITED [42 SECOND QUARTER REPORT 2011 3. Segmented Information For the three months ended June 30 Natural Gas Oil (unaudited) Pipelines Pipelines(1) Energy Corporate Total (millions of dollars) 2010 2011 2010 2011 2010 2011 2010 2011 2010 Revenues - - - Plant operating costs and other ) ) ) - ) Commodity purchases resold - ) ) - - ) ) Depreciation and amortization ) ) ) - ) ) (4 ) - ) ) - ) ) Interest expense ) ) Interest expense of joint ventures ) ) Interest income and other 23 ) Income taxes expense ) ) Net Income Net Income Attributable to Non-Controlling Interests ) ) Net Income Attributable to Controlling Interests Preferred Share Dividends (5 ) (5 ) Net Income Attributable to Common Shares For the six months ended June 30 Natural Gas Oil (unaudited) Pipelines Pipelines(1) Energy Corporate Total (millions of dollars) 2011 2010 2011 2010 2011 2010 2011 2010 2011 2010 Revenues - - - Plant operating costs and other ) ) ) - ) Commodity purchases resold - ) ) - - ) ) Depreciation and amortization ) ) ) - ) ) (7 ) - ) ) - ) ) Interest expense ) ) Interest expense of joint ventures ) ) Interest income and other 56 6 Income taxes expense ) ) Net Income Net Income Attributable to Non-Controlling Interests ) ) Net Income Attributable to Controlling Interests Preferred Share Dividends ) ) Net Income Attributable to Common Shares Commencing in February 2011, TCPL began recording earnings related to the Wood River/Patoka and Cushing Extension sections of Keystone. Total Assets (unaudited) (millions of dollars) June 30, 2011 December 31, 2010 Natural Gas Pipelines Oil Pipelines Energy Corporate TRANSCANADA PIPELINES LIMITED [43 SECOND QUARTER REPORT 2011 4. Long-Term Debt On July 13, 2011, PipeLines LP entered into a five-year, US$500 million senior syndicated revolving credit facility, maturing July 2016. The proceeds from the credit facility were used to reduce PipeLines LP’s term loan and senior revolving credit facility, and repay its bridge loan facility. PipeLines LP’s remaining US$300 million term loan matures December 2011. In June 2011, TCPL retired $60 million of 9.5 per cent Medium-Term Notes and, in January 2011, retired $300 million of 4.3 per cent Medium-Term Notes. In June 2011, PipeLines LP issued US$350 million of 4.65 per cent Senior Notes due 2021 and cancelled US$175 million of its unsecured syndicated senior credit facility. In the three and six months ended June 30, 2011, the Company capitalized interest related to capital projects of $68 million and $165 million, respectively (2010 - $143 million and $277 million). 5. Equity and Share Capital In May 2011, PipeLines LP completed a public offering of 7,245,000 common units at a price of US$47.58 per unit, resulting in gross proceeds of approximately US$345 million. TCPL contributed an additional approximate US$7 million to maintain its general partnership interestand did not purchase any other units. Upon completion of this offering, TCPL’s ownership interest in PipeLines LP decreased from 38.2 per cent to 33.3 per cent. In addition, PipeLines LP made draws of US$61 million on a bridge loan facility and of US$125 million on its senior revolving credit facility. 6. Financial Instruments and Risk Management TCPL continues to manage and monitor its exposure to counterparty credit, liquidity and market risk. Counterparty Credit and Liquidity Risk TCPL’s maximum counterparty credit exposure with respect to financial instruments at the balance sheet date, without taking into account security held, consisted of accounts receivable, portfolio investments recorded at fair value, the fair value of derivative assets, and notes, loans and advances receivable. The carrying amounts and fair values of these financial assets, except amounts for derivative assets, are included in Accounts Receivable and Other, and Available-For-Sale Assetsin the Non-Derivative Financial Instruments Summary table below. Guarantees, letters of credit and cash are the primary types of security provided to support these amounts. The majority of counterparty credit exposure is with counterparties who are investment grade. At June 30, 2011, there were no significant amounts past due or impaired. At June 30, 2011, the Company had a credit risk concentration of $286 million due from a creditworthy counterparty. This amount is expected to be fully collectible and is secured by a guarantee from the counterparty’s parent company. The Company continues to manage its liquidity risk by ensuring sufficient cash and credit facilities are available to meet its operating and capital expenditure obligations when due, under both normal and stressed economic conditions. TRANSCANADA PIPELINES LIMITED [44 SECOND QUARTER REPORT 2011 Natural Gas Storage Commodity Price Risk At June 30, 2011, the fair value of proprietary natural gas inventory held in storage, as measured using a weighted average of forward prices for the following four months less selling costs, was $47 million (December 31, 2010 - $49 million). The change in the fair value adjustment of proprietary natural gas inventory in storage in the three and six months ended June 30, 2011 resulted in net pre-tax unrealized losses of $1 million and gains of $1 million, respectively (2010 – gains of $4 million and losses of $20 million, respectively), which were recorded as adjustments to Revenues and Inventories. The change in fair value of natural gas forward purchase and sale contracts in the three and six months ended June 30, 2011 resulted in net pre-tax unrealized losses of $3 million and $10 million, respectively (2010 – gains of $2 million and $5 million, respectively), which were included in Revenues. VaR Analysis TCPL uses a Value-at-Risk (VaR) methodology to estimate the potential impact from its exposure to market risk on its liquid open positions. VaR represents the potential change in pre-tax earnings over a given holding period. It is calculated assuming a 95 per cent confidence level that the daily change resulting from normal market fluctuations in its open positions will not exceed the reported VaR. Although losses are not expected to exceed the statistically estimated VaR on 95 per cent of occasions, losses on the other five per cent of occasions could be substantially greater than the estimated VaR. TCPL’s consolidated VaR was $11 million at June 30, 2011, which was consistent with VaR at December 31, 2010 of $12 million. Net Investment in Self-Sustaining Foreign Operations The Company hedges its net investment in self-sustaining foreign operations (on an after-tax basis) with U.S. dollar-denominated debt, cross-currency interest rate swaps, forward foreign exchange contracts and foreign exchange options. At June 30, 2011, the Company had designated as a net investment hedge U.S. dollar-denominated debt with a carrying value of $9.5 billion (US$9.8 billion) and a fair value of $10.8 billion (US$11.2 billion). At June 30, 2011, $279 million (December 31, 2010 - $181 million) was included in Other Current Assets and Intangibles and Other Assets for the fair value of forwards and swaps used to hedge the Company’s net U.S. dollar investment in foreign operations. The fair values and notional principal amounts for the derivatives designated as a net investment hedge were as follows: Derivatives Hedging Net Investment in Self-Sustaining Foreign Operations June 30, 2011 December 31, 2010 Asset/(Liability) (unaudited) (millions of dollars) Fair Value(1) Notional or Principal Amount Fair Value(1) Notional or Principal Amount U.S. dollar cross-currency swaps (maturing 2011 to 2018) US 3,550 US 2,800 U.S. dollar forward foreign exchange contracts (maturing 2011) 3 US 600 2 US 100 US 4,150 US 2,900 Fair values equal carrying values. TRANSCANADA PIPELINES LIMITED [45 SECOND QUARTER REPORT 2011 The carrying and fair values of non-derivative financial instruments were as follows: Non-Derivative Financial Instruments Summary June 30, 2011 December 31, 2010 (unaudited) (millions of dollars) Carrying Amount Fair Value Carrying Amount Fair Value Financial Assets(1) Cash and cash equivalents Accounts receivable and other(2)(3) Due from TransCanada Corporation Available-for-sale assets(2) 22 22 20 20 Financial Liabilities(1)(3) Notes payable Accounts payable and deferred amounts(4) Due to TransCanada Corporation Accrued interest Long-term debt Long-term debt of joint ventures Junior subordinated notes Consolidated Net Income in the three and six months ended June 30, 2011 included losses of $2 million and $11 million, respectively, (2010 – losses of $2 million and $9 million, respectively), for fair value adjustments related to interest rate swap agreements on US$350 million (2010 – US$150 million) of Long-Term Debt. There were no other unrealized gains or losses from fair value adjustments to the non-derivative financial instruments. At June 30, 2011, the Consolidated Balance Sheet included financial assets of $1,181 million (December 31, 2010 – $1,280 million) in Accounts Receivable, $38 million (December 31, 2010 – $40 million) in Other Current Assets and $305 million (December 31, 2010 - $264 million) in Intangibles and Other Assets. Recorded at amortized cost, except for the US$350 million (December 31, 2010 – US$250 million) of Long-Term Debt that is adjusted to fair value. At June 30, 2011, the Consolidated Balance Sheet included financial liabilities of $1,024 million (December 31, 2010 – $1,414 million) in Accounts Payable and $35 million (December 31, 2010 - $30 million) in Deferred Amounts. TRANSCANADA PIPELINES LIMITED [46 SECOND QUARTER REPORT 2011 Derivative Financial Instruments Summary Information for the Company’s derivative financial instruments, excluding hedges of the Company’s net investment in self-sustaining foreign operations, is as follows: June 30, 2011 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Foreign Exchange Interest Derivative Financial Instruments Held for Trading(1) Fair Values(2) Assets $6 Liabilities ) Notional Values Volumes(3) Purchases - - Sales - - Canadian dollars - - - U.S. dollars - - US 1,622 US 250 Cross-currency - - 47/US 37 - Net unrealized gains/(losses) in the period(4) Three months ended June 30, 2011 $4 ) ) $1 Six months ended June 30, 2011 $3 ) $- $- Net realized gains/(losses) in the period(4) Three months ended June 30, 2011 $8 ) $3 Six months ended June 30, 2011 ) $5 Maturity dates 2011-2018 2011-2016 2011-2012 2012-2016 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(2) Assets $5 $- Liabilities ) Notional Values Volumes(3) Purchases 14 - - Sales - - - U.S. dollars - - US 120 US 1,000 Cross-currency - - 136/US 100 - Net realized losses in the period(4) Three months ended June 30, 2011 ) ) $- ) Six months ended June 30, 2011 ) ) $- ) Maturity dates 2011-2017 2011-2013 2011- 2014 2011-2015 All derivative financial instruments in the held-for-trading classification have been entered into for risk management purposes and are subject to the Company’s risk management strategies, policies and limits. These include derivatives that have not been designated as hedges or do not qualify for hedge accounting treatment but have been entered into as economic hedges to manage the Company’s exposures to market risk. Fair values equal carrying values. Volumes for power and natural gas derivatives are in gigawatt hours (GWh) and billion cubic feet (Bcf), respectively. TRANSCANADA PIPELINES LIMITED [47 SECOND QUARTER REPORT 2011 Realized and unrealized gains and losses on held-for-trading derivative financial instruments used to purchase and sell power and natural gas are included on a net basis in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in cash flow hedging relationships is initially recognized in Other Comprehensive Income and reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $11 million and a notional amount of US$350 million at June 30, 2011. Net realized gains on fair value hedges for the three and six months ended June 30, 2011 were $2 million and $4 million, respectively, and were included in Interest Expense. In the three and six months ended June 30, 2011, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. For the three and six months ended June 30, 2011, Net Income included gains of $2 million and losses of $1 million, respectively, for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. For the three and six months ended June 30, 2011, there were no gains or losses included in Net Income for discontinued cash flow hedges. No amounts have been excluded from the assessment of hedge effectiveness. TRANSCANADA PIPELINES LIMITED [48 SECOND QUARTER REPORT 2011 (unaudited) (all amounts in millions unless otherwise indicated) Power Natural Gas Foreign Exchange Interest Derivative Financial Instruments Held for Trading Fair Values(1)(2) Assets $8 Liabilities ) Notional Values(2) Volumes(3) Purchases - - Sales 96 - - Canadian dollars - - - U.S. dollars - - US 1,479 US 250 Cross-currency - - 47/US 37 - Net unrealized (losses)/gains in the period(4) Three months ended June 30, 2010 ) $3 ) ) Six months ended June 30, 2010 ) $5 ) ) Net realized gains/(losses) in the period(4) Three months ended June 30, 2010 ) ) ) Six months ended June 30, 2010 ) $2 ) Maturity dates(2) 2011-2015 2011-2015 2011-2012 2011-2016 Derivative Financial Instruments in Hedging Relationships(5)(6) Fair Values(1)(2) Assets $5 $- $8 Liabilities ) Notional Values(2) Volumes(3) Purchases 17 - - Sales - - - U.S. dollars - - US 120 US 1,125 Cross-currency - - 136/US 100 - Net realized losses in the period(4) Three months ended June 30, 2010 ) ) $- ) Six months ended June 30, 2010 ) ) $- ) Maturity dates(2) 2011-2015 2011-2013 2011-2014 2011-2015 Fair values equal carrying values. As at December 31, 2010. Volumes for power and natural gas derivatives are in GWh and Bcf, respectively. Realized and unrealized gains and losses on held-for-trading derivative financial instruments used to purchase and sell power and natural gas are included on a net basis in Revenues. Realized and unrealized gains and losses on interest rate and foreign exchange derivative financial instruments held for trading are included in Interest Expense and Interest Income and Other, respectively. The effective portion of unrealized gains and losses on derivative financial instruments in cash flow hedging relationships is initially recognized in Other Comprehensive Income and reclassified to Revenues, Interest Expense and Interest Income and Other, as appropriate, as the original hedged item settles. All hedging relationships are designated as cash flow hedges except for interest rate derivative financial instruments designated as fair value hedges with a fair value of $8 million and a notional amount of US$250 million at December 31, 2010. Net realized gains on fair value hedges for the three and six months ended June 30, 2010 were $1 million and $2 million, respectively, and were included in Interest Expense. In the three and six months ended June30, 2010, the Company did not record any amounts in Net Income related to ineffectiveness for fair value hedges. TRANSCANADA PIPELINES LIMITED [49 SECOND QUARTER REPORT 2011 For the three and six months ended June 30, 2010, Net Income included gains of $7 million and losses of $1 million, respectively, for changes in the fair value of power and natural gas cash flow hedges that were ineffective in offsetting the change in fair value of their related underlying positions. For the three and six months ended June 30, 2010, there were no gains or losses included in Net Income for discontinued cash flow hedges. No amounts were excluded from the assessment of hedge effectiveness. Balance Sheet Presentation of Derivative Financial Instruments The fair value of the derivative financial instruments in the Company’s Balance Sheet was as follows: (unaudited) (millions of dollars) June 30, 2011 December 31, 2010 Current Other current assets Accounts payable ) ) Long-term Intangibles and other assets Deferred amounts ) ) Fair Value Hierarchy The Company’s financial assets and liabilities recorded at fair value have been categorized into three categories based on a fair value hierarchy. In Level I, the fair value of assets and liabilities is determined by reference to quoted prices in active markets for identical assets and liabilities. In Level II, determination of the fair value of assets and liabilities includes valuations using inputs, other than quoted prices, for which all significant inputs are observable, directly or indirectly. This category includes fair value determined using valuation techniques such as option pricing models and extrapolation using observable inputs. In Level III, determination of the fair value of assets and liabilities is based on inputs that are not readily observable and are significant to the overall fair value measurement. Long-dated commodity transactions in certain markets are included in this category. Long-dated commodity prices are derived with a third-party modelling tool that uses market fundamentals to derive long-term prices. TRANSCANADA PIPELINES LIMITED [50 SECOND QUARTER REPORT 2011 There were no transfers between Level I and Level II in the three and six months ended June 30, 2011. Financial assets and liabilities measured at fair value, including both current and non-current portions, are categorized as follows: Assets/(Liabilities) Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level II) Significant Unobservable Inputs (Level III) Total (unaudited) (millions of dollars, pre-tax) June 30 Dec 31 2010 June 30 2011 Dec 31 2010 June 30 2011 Dec 31 2010 June 30 2011 Dec 31 2010 Natural Gas Inventory - - 47 49 - - 47 49 Derivative Financial Instrument Assets: Interest rate contracts - - 29 28 - - 29 28 Foreign exchange contracts 11 10 - - Power commodity contracts - - 3 5 Natural gas commodity contracts 68 93 53 56 - - Derivative Financial Instrument Liabilities: Interest rate contracts - - ) ) - - ) ) Foreign exchange contracts ) - - ) ) Power commodity contracts - - ) ) ) (8 ) ) ) Natural gas commodity contracts ) - - ) ) Non-Derivative Financial Instruments: Available-for-sale assets 22 20 - 22 20 ) ) ) (3 ) 97 The following table presents the net change in financial assets and liabilities measured at fair value and included in the Level III fair value category: (unaudited) Derivatives(1) (millions of dollars, pre-tax) Balance at January 1 (3 ) (2 ) New contracts(2) 1 ) Transfers out of Level III(3) (4 ) ) Settlements - (2 ) Change in unrealized gains recorded in Net Income 1 14 Change in unrealized (losses)/gains recorded in Other Comprehensive Income ) 10 Balance at June 30 ) (5 ) The fair value of derivative assets and liabilities is presented on a net basis. For the three and six months ended June 30, 2011, there were no amounts(2010 – gain of $1 million and nil, respectively), included in Net Income attributable to derivatives that were entered into during the period and still held at the reporting date. As contracts near maturity, they are transferred out of Level III and into Level II. A 10 per cent increase or decrease in commodity prices, with all other variables held constant, would result in a $12 million decrease or increase, respectively, in the fair value of derivative financial instruments included in Level III and outstanding as at June 30, 2011. TRANSCANADA PIPELINES LIMITED [51 SECOND QUARTER REPORT 2011 7. Employee Future Benefits The net benefit plan expense for the Company’s defined benefit pension plans and other post-employment benefit plans is as follows: Three months ended June 30 Pension Benefit Plans Other Benefit Plans (unaudited)(millions of dollars) 2011 2010 2011 2010 Current service cost 13 13 1 1 Interest cost 22 22 2 2 Expected return on plan assets ) ) (1 ) (1 ) Amortization of transitional obligation related to regulated business - - 1 1 Amortization of net actuarial loss 5 2 1 1 Amortization of past service costs 1 1 - - Net benefit cost recognized 13 11 4 4 Six months ended June 30 Pension Benefit Plans Other Benefit Plans (unaudited)(millions of dollars) 2011 2010 2011 2010 Current service cost 27 25 1 1 Interest cost 45 45 4 4 Expected return on plan assets ) ) (1 ) (1 ) Amortization of transitional obligation related to regulated business - - 1 1 Amortization of net actuarial loss 11 4 1 1 Amortization of past service costs 2 2 - - Net benefit cost recognized 29 22 6 6 8. Dispositions On May 3, 2011, the Company completed the sale of a 25 per cent interest in each of Gas Transmission Northwest LLC (GTN LLC) and Bison Pipeline LLC (Bison LLC) to PipeLines LP for an aggregate purchase price of US$605 million, subject to closing adjustments, which included US$81 million of long-term debt, or 25 per cent of GTN LLC debt outstanding. GTN LLC and Bison LLC own the GTN and Bison natural gas pipelines, respectively. On May 3, 2011, PipeLines LP completed an underwritten public offering of 7,245,000 common units, including 945,000 common units purchased by the underwriters upon full exercise of an over-allotment option, at US$47.58 per unit. Gross proceeds of approximately US$345 million from this offering were used to partially fund the acquisition. The acquisition was also funded by draws of US$61 million on PipeLines LP’s bridge loan facility and of US$125 million on its US$250 million senior revolving credit facility. As part of this offering, TCPL made a capital contribution of approximately US$7 million to maintain its two per cent general partnership interest in PipeLines LPand did not purchase any other units. As a result of the common units offering, TCPL's ownership in PipeLines LP decreased from 38.2 per cent to 33.3 per cent and an after-tax dilution gain of $30 million ($50 million pre-tax) was recorded in Contributed Surplus. TRANSCANADA PIPELINES LIMITED [52 SECOND QUARTER REPORT 2011 9. Contingencies Amounts received under the Bruce B floor price mechanism within a calendar year are subject to repayment if the monthly average spot price exceeds the floor price. No amounts recorded in revenues in the first six months of 2011 are expected to be repaid. Related Party Transactions The following amounts are included in Due from TransCanada Corporation: (millions of dollars) Maturity Dates Outstanding December 31 Interest Rate Outstanding December 31 Interest Rate Discount Notes 1.4% 1.4% Credit Facility ) 3.0% ) 2.3% The following amounts are included in Due to TransCanada Corporation: (millions of dollars) Maturity Dates Outstanding December 31 Interest Rate Outstanding December 31 Interest Rate Credit Facility 3.8% 3.8% TCPL welcomes questions from shareholders and potential investors. Please telephone: Investor Relations, at (800) 361-6522 (Canada and U.S. Mainland) or direct dial David Moneta/Terry Hook/Lee Evans at (403) 920-7911. The investor fax line is (403) 920-2457. Media Relations: James Millar/Terry Cunha/ ShawnHoward (403) 920-7859 or (800) 608-7859. Visit the TCPL website at: www.transcanada.com.
